DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 10) are objected to because of the following informalities:  
In claim 1 line 4, 6, 8, 10 the limitation of “object region” should be rewritten as “object region of the image”.  In claim 10 line 4, 6, 8, 10 the limitation of “object region” should be rewritten as “object region of the image”.  Appropriate correction is required.

Allowable Subject Matter
Claims (1-18) are allowed.
Prior art of record fails to teach:
A machine learning apparatus comprising: a feature extractor configured to extract features from an object region of an image; a label processor configured to create sentence label embeddings from a sentence label corresponding to the object region; a first training data creator configured to extract first sub-features from a plurality of first sub-regions created by partitioning the object region, add the sentence label embeddings to the extracted first sub-features, and add the first sub-features added with the sentence label embeddings to the features of the object region; a second training data creator configured to extract a plurality of second sub-regions along a bounding surface of the object region, create an attention matrix from the second sub-regions, and create a training data by applying the attention matrix to the features of the object region; and a trainer configured to train an object detection model using the training data” (Emphasis added)
A machine learning method comprising: a step of extracting features from an object region of an image; a step of creating sentence label embeddings from a sentence label corresponding to the object region; a first training data creation step of extracting first sub-features from a plurality of first sub-regions created by partitioning the object region, adding the sentence label embeddings to the extracted first sub-features, and adding the first sub-features added with the sentence label embeddings to the features of the object region; a second training data creation step of extracting a plurality of second sub-regions along a bounding surface of the object region, creating an attention matrix from the second sub-regions, and creating a training data by applying the attention matrix to the features of the object region; and a step of training an object detection model using the training data.” (Emphasis added)

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 9, 2022